*584Opinion by
Green, C.:
The plaintiffs in error in this case ask a reversal of the judgment of the district court of "Washington county, upon seven assignments of error, all of which, as is alleged, occurred during the trial; but the overruling of the motion for a new trial is not assigned as error. This is necessary to have such assignments of error considered in this court. (Landauer v. Hoagland, 41 Kas. 520; Clark v. Schnur, 40 id. 72; Carson v. Funk, 27 id. 524.)
The judgment of the district court should be affirmed.
By the Court: It is so ordered.
All the Justices concurring.